DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.
Claims 8-13, 26-27, and 29-34 remain pending and under prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13, 26-27, and 29-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to Claim 8 and 29, it is unclear what in way “concurrent comparison” performed by the one or more processors is concurrent, as recited in the limitation “initiating a concurrent comparison of the brain evoked response elicited by the first delivered electrical signal to a brain evoked response elicited by a prior delivered electrical signal known to be 
Furthermore, the limitation may be interpreted as the plurality of processors performing concurrent, i.e. simultaneous comparisons.  The limitation appears to also infer that the comparison is “concurrent” with the sensing of the evoked response from the delivered electrical signal via an evoked response device; however, this has not been specifically claimed.  Since the claims set forth other steps, i.e. determining sufficient similarity, automatically adjusting parameters, determining efficacy index, etc., the comparison may also said to be concurrent with said steps.  However, this has also not been specified.  Therefore, it is unclear what event the comparison is concurrent to as claimed.
In the rejection that follows, the limitation is interpreted to have the brain evoked response from the first delivered signal to brain evoked response from a prior delivered electrical signal compared concurrently, which does not add any further limitation to a general interpretation of said comparison.
Claims 9-13, 26-27, and 30-34 are rejected by virtue of dependence on the claims above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 8, 13, 26-27, 29, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio (US Pub No. 20120046711) in view of Harris et al (US Pub No. 20080021341) or Osorio (US Pub No. 20110160795).

Regarding Claims 8 and 29, Osorio (‘711) discloses at least one electrical pulse generator 275, best seen in Figure 2 (0074);
at least one electrode 282 configured to deliver a first electrical signal, best seen in Figure 2 (0074);
at least one sensor 212 configured to sense, via an evoked response device with one or more evoked response device processors 215, 265, a brain evoked response elicited by a delivery of the first electrical signal to a neural structure, best seen in Figure 2 (0055, 0067-0068); and

one or more processors 215, 276, 285 configured to automatically adjust (Figure 11-2, steps 1150 and 1357) at least one parameter selected from an inter-pulse interval, a current magnitude, a pulse width, a pulse shape, a pulse polarity, and a pulse charge balancing of the first delivered electrical signal (0075) when the brain evoked response is not considered a therapeutically efficacious brain evoked response (0096, 0098, 0116-0117, 0145-0146);
the one or more processors 266 configured to determine an efficacy index of the evoked response, wherein the efficacy index provides a normalized indication of a reduction of a seizure intensity, a seizure duration, and a seizure spread resulting from the test evoked response (0081-0082, 0084 – normalized, 0085, 0087, 0091 – duration, spread, 0094 – intensity, 0095, 017, 0138-0146); and
a memory configured to store at least one of the parameter of an adjusted first electrical signal, best seen in Figure 2 (0063, 0107-0108, 0114).
However, Osorio (‘711) does not expressly disclose the one or more processors configured to compare the brain evoked response elicited by the first delivered electrical signal to a brain evoked response elicited by a prior delivered electrical signal known to be therapeutically efficacious; the one or more processors configured to determine whether the brain evoked response elicited by the first electrical signal is sufficiently similar to the therapeutically efficacious brain evoked response, where sufficiently similar is achieved by reaching a threshold value; in response to the brain evoked response being insufficiently similar to the therapeutically efficacious brain evoked response, adjusting at least one parameter of the electrical signal.

Harris et al teach that it is well-known in the art to provide an analogous device comprising comparing (last step of Figure 13) brain response signals, i.e. EEG, for a seizure therapy to brain response signals (EGG) from a prior delivered therapy known to be therapeutically efficacious, i.e. comparing second follow up data to other follow up data determined to be therapeutically efficacious, as an objective manner of comparing the efficaciousness of the therapy (0171).  The comparison thus allows the standard of therapeutically efficacious to be defined by the therapy itself versus being defined only by the desired outcome.
Osorio (‘795) teach that it is well-known in the art to provide an analogous device comprising compare (0053, 0148-0149) the brain evoked response elicited by the first delivered electrical signal (abst) to a brain evoked response elicited by a prior delivered electrical signal known to be therapeutically efficacious (defined in the therapy response map 0053, 0148-0149), steps 235-240 in Figure 39 (0186, 0190); in response to the brain evoked response being insufficiently similar to the therapeutically efficacious brain evoked response, the therapy is determined to be not efficacious and may be adjusted (abst, 0047, 0187).  Thus, Osorio (‘795) teach the advantage of comparing the brain evoked response signal from one therapy to another enables another objective manner of tracking the efficaciousness of the therapy by comparing the instant therapy to another therapy already defined as therapeutically efficacious 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Osorio (‘711) such that the one or more processors configured to compare the brain evoked response elicited by the first delivered electrical signal to a brain evoked response elicited by a prior delivered electrical signal known to be therapeutically efficacious, as taught by Harris et al or Osorio (‘’795), to provide an equally as effectively manner to track the efficaciousness of the therapy by the first electrical signal by comparing the therapy to a known efficacious therapy, such that when combined with Osorio (‘711), the one or more processors are configured to determine whether the brain evoked response elicited by the first electrical signal is sufficiently similar to the therapeutically efficacious brain evoked response, where sufficiently similar is achieved by reaching a threshold value, as already taught by Osorio (‘711); in response to the brain evoked response being insufficiently similar to the therapeutically efficacious brain evoked response, by not reaching/matching the threshold value as taught by (‘711), adjusting at least one parameter of the electrical signal, also already taught by (‘711), wherein the result of being able to define the instant therapy as efficacious when compared to a prior defined efficacious therapy enables the instant therapy to be saved and designated as therapeutic for future use.  
The combination of references discloses the steps occurring in a first time period that includes the first electrical signal being delivered, sensing the evoked response, comparing to a prior delivered electrical signal known to be therapeutically efficacious, and then adjusting the 

Regarding Claim 13 and 34, Osorio (‘711) further teaches the neural structure is a vagus nerve (0060), a trigeminal nerve, a hypoglossal nerve, a glossopharyngeal nerve, or a brain structure.
Claim 26: Osorio (‘711) discloses the efficacy index comprises assessment of adverse effects of the test evoked response (0092, 0094, 0100, 0101, 0105, 0144).
Claim 27: Osorio (‘711) discloses the adjustment device is configured to adjust at least one parameter selected from the inter-pulse interval, the current magnitude, the pulse width, the pulse shape, the pulse polarity, and the pulse charge balancing of the delivered electrical signal, in response to the test evoked response causing an adverse effect (0092, 0094, 0096, 0098, 0100, 0101, 0105, 0116-0117, 0145-0146).


Claims 9, 11-12, 30, 32, and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio (‘711) in view of Harris et al or Osorio (‘795), further in view of Osorio (US 2012/0071774).
Regarding claim 9 and 30, Osorio (‘711) in view of Harris et al or Osorio (‘795) disclose all of the elements of the current invention as stated above for claim 8 except the one or more processors being configured to compare specific evoked response parameters.

It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of Osorio (‘711) in view of Harris et al or Osorio (‘795) to incorporate the comparison of the specific characteristics taught by Osorio (‘2012) because the comparison of the shapes of two signals, including number of phases, maxima, and minima, is known in the art to be an effective method of determining signal similarity, as demonstrated by Osorio (‘2012).
Regarding claims 11 and 12 and 32-33, Osorio (‘711) in view of Harris et al or Osorio (‘795) teaches all of the elements of the current invention as stated above for claim 8 except an autocorrelation function.
Regarding claim 11 and 32, Osorio ('2012) teaches one or more processors that implements an autocorrelation function between a test evoked response and a therapeutic evoked response (paragraph 0084). 
Regarding claim 12 and 33, Osorio ('2012)  further teaches the test evoked response and the therapeutic evoked response are similar if the value of said autocorrelation function is at least 0.9 (paragraph 0084).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of Osorio (‘711) in view of Harris et al or Osorio (‘795) to incorporate the autocorrelation function taught by Osorio ('2012) because such a function is an effective .

Claim 10 and 31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Osorio (‘711) in view of Harris et al or Osorio (‘795), further in view of Gerber (US 2011/0040546) and Osorio (‘2012).
Osorio (‘711) in view of Harris et al or Osorio (‘795) teaches all of the elements of the current invention as stated above for claim 8 except specific criteria for the test evoked response being similar to the therapeutic response.
Gerber teaches that a test evoked response is similar to a therapeutic response if one or more of their latency, amplitude (paragraph 0006) or duration do not differ by more than 10% (paragraph 0096).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the invention of Osorio (‘711) in view of Harris et al or Osorio (‘795) to incorporate the 10% amplitude similarity threshold taught by Gerber because such a comparison between evoked signal amplitudes is an effective means for quantifying how similar two evoked potential signals are and for determining if stimulation parameters should be modified, as demonstrated by Gerber.
Osorio (‘2012) teaches that a test evoked response is similar to a therapeutic response if the number and polarity of phases, the number and polarity of minima, and the number and polarity of maxima are the same (paragraph 0042).
.


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive.  Applicant contends that Harris et al does not disclose initiating a concurrent comparison of the brain evoked response elicited by the first delivered electrical signal to a brain evoked response elicited by a prior delivered electrical signal known to be therapeutically efficacious because Harris et al do not disclose “a concurrent comparison function” (remarks pg. 15).  However, it is unclear what applicant contends is not taught concurrently with the comparison, as illustrated in the 112 rejection above.  As such, it is noted that the limitation is interpreted to have the brain evoked response from the first delivered signal to brain evoked response from a prior delivered electrical signal compared concurrently, which does not add any further limitation to a general interpretation of said comparison, and taught by Harris et al above.
Furthermore, it is noted that if the claims were to clarify that the comparison is “concurrent” with the sensing of the evoked response from the concurrently delivered electrical signal via an evoked response device, it is unclear that applicant’s specification provides adequate support for said time limitation of “concurrently”, since that is not expressly 
It is further noted that while the disclosure does not provide specific support for the limitation of the sensor configured to “concurrently” sense with the delivery of the first electrical signal as amended, the time period for providing a signal and then receiving a response is generally understood to be within “the same time frame.”  However, subsequent analysis steps may reasonably take longer due to factors such as gathering of adequate data, waiting for patient physiological response, or time required for said analysis.  This delay in processing steps such as comparison may or may not be included in the term “concurrently,” as set forth by the 112 rejection above.  Thus, unless otherwise indicated or supported, it appears that common sense and knowledge in the art would suggest that “instantaneously, simultaneous, real-life” comparison by the processors with sensing of the evoked response from the (concurrent) delivery of the first electrical signal is not inherently or necessarily present.  With this in mind, it is submitted that Harris et al adequately disclose said comparison in a reasonable way as broadly as has been claimed, which merely requires that the comparison happen about after the previous recited steps.  
Lastly, it is noted that while Harris et al do not specify the time frame of said comparison, it is reasonable to assume that the comparison of “second follow up data” (i.e. EEG response from prior delivered therapy known to be efficacious, the prior delivered therapy being the one selected in step 210, Figure 12) to “other follow up data” (newly acquired EEG after the sensing of the evoked response concurrent with the delivery of the first electrical signal constitutes an improper reading into of Harris et al.  
Moreover, as Claims 8 and 29 are drawn to apparatus claims and the time frame of the comparison does not appear to reflect a structural difference that must be present, it is submitted that the comparison of Harris et al is capable and thus configured to perform the comparison in a desired concurrent time frame with the sensing.  Therefore, Harris et al is maintained.
Applicant also contends that Osorio (‘795) discloses general brain activity that is different than a brain evoked response elicited by delivery of an electrical signal recited in the claims.  It is noted that primary reference Osorio (‘711) already discloses the brain evoked response as claimed.  Therefore, Osorio (‘795) is no relied upon to specifically disclose the brain evoked response, nor does the lack of said disclosure teach away from obviousness, as this is merely piece meal analysis.  Further, the general brain activity of Osorio (‘795) is pertinent to at 
Applicant also contends that Osorio (‘795) does not specifically disclose adjusting the one or more parameters listed.  However as previously elaborated, it is noted that Osorio (‘711) already teach said limitation. Thus, the rejection does not require that Osorio (‘795) teach said limitation, as this is merely piece meal analysis of the references.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Therefore, the invention recited in the independent claims is rendered obvious to a skilled artisan by Osorio (711) in view of Harris et al or Osorio (795) in the manner above and both rejections are maintained.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791